AO 106 (Rev. 04/10(O@SRaborA A Ma Aeafdr Document 1 Filed on 02/11/20 in TXSD Page 1 of 14

 

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas

for the FILED
Southern District of Texas FEB 11 2020
In the Matter of the Search of ) David J. Bradley, Clerk of Court
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.
4029 Jewel Street, Houston, TX 77026 ) =
3 He 0-027 1M

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

ATTACHMENT A

located in the Southern District of Texas , there is now concealed (identify the

person or describe the property to be seized):

 

ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to distribute Cocaine HCL
18 USC 1956 Conspiracy to launder monetary instruments

The application is based on these facts:

ATTACHED AFFIDAVIT

oh Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

plicant’s signature

Jeffrey Schillinger, DEA Task Force Officer

Printed yame and title

Sworn to before me and signed in my presence.

Date: Z-t/ “20 (Lae Nhe Magistrate Judge

Judge’s signature

 

City and state: | 7 OUS Rea To oF ; Sy

Printed name and title

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 2 of 14

ATTACHMENT “A”

4029 Jewel Street, Houston, TX 77026

The Target Residence is a tan colored single story single family residence with vinyl siding. The
front of the residence is secured by wrought iron fencing.

 

ATTACHMENT “B”

Based on the facts as outlined in the attached affidavit, your affiant is seeking the requested
watrant to seize the following items which are secured within their residences for easy access; or
in nearby structures and/or vehicles located on the premises of the residence in which traffickers
can retain these records for long periods of time:

a. U.S. Currency
b. Illegal Narcotics

c. Firearms, including but not limited to handguns, pistols, revolvers, rifles, shotguns,
SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 12 of 13
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 3 of 14

machine guns and other weapons
d. Jewelry, vehicles and other assets
e. Money counters, denomination bands, ledgers and adding machines

f. Books, records, receipts, notes, ledgers, airline tickets, money orders, and other
papers relating to the importation, transportation, ordering, sale, purchase, and
distribution of controlled substance; bank records, corporation records, financial
statements, loan agreements, partnership agreements, address books, electronic
organizers, diaries, planners, notebooks, photographs, and other documents.
Brokerage accounts, and records of offsite locations to store records including safety
deposit box keys, records, and receipts, rental agreements for storage facilities,
~ records of mail and answering services including telephone pagers

The term "records" includes all of the foregoing items of evidence in whatever form
and by whatever means they may have been created or stored, including computers,
DVR’s, NVR’s and any other electrical, electronic, or magnetic form, such as any
information on an electronic or magnetic storage device, including floppy diskettes,
hard disks, ZIP disks, CD-ROM's, optical discs, backup tapes, printer buffers, smart
cards, memory calculators, pagers, personal digital assistants, such as "Palm Pilots"
computers, as well as readouts or printouts from any magnetic storage device, any
handmade form, any mechanical form, and any photographic form;

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 13 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD_ Page 4 of 14

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
SOUTHERN DISTRICT OF TEXAS
I, Jeffrey Schillinger, a Task Force Officer with the Drug Enforcement Administration (DEA),
being duly sworn, hereby depose and say:
A. INTRODUCTION
1, Iam a Task Force Officer with Drug Enforcement Administration (hereinafter “DEA”). I
have been a sworn law enforcement officer with DEA since February of 2019. Prior to being
assigned to DEA, I have over 15 years of experience as a sworn Peace Officer in Texas and Ohio.
I have gained this knowledge as a result of professional training and experience.
2. I am a “federal law enforcement officer” within the meaning of Federal Rule of Criminal
Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and
duly authorized by the Attorney General to request a search warrant. [| have participated in
investigations of drug trafficking, money laundering, complex conspiracies and, among other
things, have conducted or participated in surveillances, the execution of search warrants,
debriefings of informants and reviews of taped conversations. Through my training, education
and experience, I have become familiar with the manner in which drug traffickers and money
Jaunderers conduct their operations, including but not limited to, their methods of importing and
distributing controlled substances, use of telecommunication devices to include cellular telephones
and digital display paging devices, use of counter surveillance techniques, and use of numerical
codes and coded and/or cryptic language, words, and references to conduct their transactions.
3, In addition, your Affiant has experience in the execution of narcotics related search

warrants, debriefing of defendants, participating witnesses, informants, and other persons who

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 1 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 5 of 14

have personal knowledge of transporting, smuggling, distributing, and concealing unlawful
activities. In addition, your Affiant has conducted follow-up investigations concerning the
concealment of drug produced assets, money, bank records, etc., and the identification of co-
conspirators through the use of ledgers, telephone bills and records, photographs and bank checks,
as related to drug trafficking.
4. The information enumerated in the paragraphs below, furnished in support of this affidavit,
is either personally known by me, or has been relayed to me by other federal agents or officers,
state and local sworn law enforcement officers, or reliable witnesses and or sources of information.
Because this affidavit is being submitted for the limited purpose of establishing probable cause for
a search warrant, the affidavit may not contain every fact known to me during the course of the
investigation.
B. TARGET RESIDENCE

5. This affidavit is submitted in support of the Government's application for the issuance of
warrants to search the following Target Premises:

(a) 4029 Jewel Street, Houston, TX 77026
4029 Jewel Street, Houston, TX 77026 is a single family residence. Based on the investigation
to date, this residence, and others, have been identified to be either owned or used by Justo
LOREDO (hereinafter referred to as LOREDO) as cocaine and/or drug proceed stash houses.
6. Based on your Affiant’s experience, training, statements made by other law enforcement
agents pertaining to this investigation and the following observations and facts, your Affiant
believes that at this time, at the premises listed in Attachment “A,” there is being concealed certain

property which constitutes evidence of violations of 21 U.S.C. § 846; and Title 18 U.S.C. § 1956.

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 2 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 6 of 14

Your Affiant believes that there is probable cause to believe that within the premises of the
residence located at 4029 Jewel Street, Houston, TX 77026, (the Target Residence) which is a
single story family residence, those items described in Attachment “B” are concealed.
C. BASIS FOR FACTS IN THIS AFFIDAVIT
7. I make this affidavit, in part, on personal knowledge derived from my participation in the
Investigation and, in part, upon information and belief. The sources of my information and belief
are: |
a. Oral and written reports about the Investigation and other investigations which I
have received from participating agencies;
b. Oral and written reports about the Investigation based on information from sources
of information, which have been received by me, and/or other law enforcement
officers;
c. Physical surveillance conducted by me and/or other law enforcement officers which
has been reported to me either directly or indirectly;
d. Physical evidence seized by me and/or other participating agencies during the
Investigation |
e. Information obtained from local, state and federal government agencies, and from
public utility providers,
f. Independent investigation by other participating agencies;
g. Recorded conversations between the targets of investigation and their associates.

D. CASE BACKGROUND

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 3 of 13

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD_ Page 7 of 14

8. Since around June 2018, DEA Agents in Houston, Texas have been investigating the drug
trafficking activities of Tomas CALVILLO. This investigation has identified members of the
drug trafficking organization located in and around Houston, Texas as well as various cities
throughout the United States. In particular, this investigation has uncovered an extensive and
elaborate narcotics importation and monetary exportation method utilizing vehicles containing
hidden compartments as well as commercial airlines. This investigation has also led to multiple
arrests, seizures of narcotics, and narcotics proceeds. During the investigation, LOREDO was
identified as a cocaine broker and distributor. More specifically, this investigation has identified
the Target Residence as a location used by LOREDO, and others, to stash, organize, count,
package and conceal narcotics.

9. On June 4, 2019, Andrew S. Hanen, United States District Judge, Southern District of
Texas, signed an order authorizing the judicial interception of cellular telephone 713-577-9253
which was being utilized by VILLATORO.

10. On June 12, 2019, agents intercepted several telephone conversations between
VILLATORO who was utilizing cellular telephone 713-577-9253 and Justo LOREDO,
hereafter LOREDO who was utilizing cellular telephone 832-450-4471. During these judicially
authorized intercepts, it was believed that LOREDO was requesting two kilograms of cocaine
from VILLATORO so LOREDO could in turn sell the cocaine to a third party on the following
day. VILLATORO directed LOREDO to drive to his house to obtain the cocaine. Affiant

observed LOREDO meet with VILLATORO and the two followed each other in tandem to the

 

Target Residence. The

following morning, June 13, 2019, Affiant observed Billy Ray KNIGHT arrive at LOREDO’s

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 4 of 13

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 8 of 14

the Target Residence and depart after only minutes. A traffic stop of KNIGHT by a Jefferson
County Police officer resulted in the seizure of approximately two kilograms of cocaine. Affiant
believes KNIGHT obtained the two kilograms of cocaine from LOREDO and LOREDO
obtained the two kilograms of cocaine from VILLATORO at the Target Residence.

11. On January 8, 2020, a Federal Grand Jury in the Eastern District of Texas returned a True
Bill for LOREDO.

12. On February 11, 2020, DEA Houston agents executed the arrest warrant for LOREDO at
the Target Residence. During the execution of the arrest warrant, agents observed a 12 gauge
shotgun located in plain sight on the kitchen table. While clearing the residence and locating
LOREDO, agents also observed an AK-47 assault rifle on the floor of a bedroom believed to be
occupied by LOREDO based on his Texas Driver’s license being located in the same room.
Additionally, agents observed an AR-15 pistol and small baggies of suspected cocaine located in

a room believed to be utilized by a juvenile detained at the Target Residence.

E. FINANCIAL INVESTIGATION
13. During the course of this investigation, agents have identified the Target Residence as a
location in which LOREDO resides. On numerous occasions during the investigation, Affiant
observed LOREDO departing from the Target Residence while driving a white BMW sedan,
registered to LOREDO.
14. According to the Texas Workforce Commission, LOREDO has no records of employment.
Additionally, at no time during the investigation did Agents or Investigators observe LOREDO

travel to a place of employment. LOREDO has no known legitimate source of income.

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 5 of 13

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 9 of 14

15.  Affiant believes the search of the Target Residence has a high probability of containing
documents related to the sale/purchase of assets which are the fruit of LOREDO’s drug trafficking
activities. Affiant believes the financial documents will prove LOREDO’s drug money

laundering methods.

F, TRAINING, EXPERIENCE AND KNOWLEDGE OF NARCOTICS
INVESTIGATIONS
19. I have specialized training and experience in narcotics smuggling and distribution
investigations. I have participated in numerous narcotics investigations as a case agent and in a
subsidiary role. I have debriefed numerous defendants, informants, and witnesses who had
personal knowledge regarding major narcotics trafficking organizations. I have participated in
many narcotics trafficking-related surveillance operations, and I have participated in many
investigations involving court-authorized interceptions of wire communications. I am familiar
with narcotics traffickers’ methods of operation in the distribution, storage, and transportation of
narcotics, the collection of money which represents the proceeds of narcotics trafficking, and the
laundering of proceeds derived from narcotics trafficking. I am aware that narcotics traffickers
often communicate with their associates and/or customers via cellular telephones and other
electronic means. I am also aware narcotics traffickers often change or switch cellular telephones
and other communication devices to maintain the covertness of their activities. I have received
training specifically with respect to investigations involving methamphetamine and in complex

conspiracies utilizing electronic surveillance. Based on my training and experience, as outlined

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 6 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 10 of 14

above, and the facts and circumstances of this investigation, as well as consultations with
experienced narcotics investigators in the DEA and other agencies, I know that:

a. Persons involved in the illegal distribution of controlled substances frequently
engage in transactions involving large quantities of narcotics often receive and/or distribute
quantities of narcotics on a consignment basis, often referred to as being "fronted”. These narcotics
transactions often involve large amounts of controlled substances and/or U.S. Currency and often
require the keeping of records which detail amounts of narcotics obtained and distributed, names,
locations, and dates of distribution, and amounts of monies received and/or disbursed as payment
for narcotics and other illegal services. Persons involved in the trafficking of controlled substances
frequently maintain records of these illegal activities in the form of papers, books, notes, ledgers,
and other documents. Further, persons involved in the illegal importation, storage, transportation,
and distribution of controlled substances frequently maintain these records in residences owned by
them, or over which they exercise dominion and control. As such, it is common for individuals
involved in large scale narcotics trafficking to maintain books, records, receipts, notes journals,
ledgers and/or other documents relating to the transportation and distribution of narcotics and
narcotics proceeds at their residence. The term "records" includes all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
computers and any other electrical, electronic, or magnetic form, such as any information on an
electronic or magnetic storage device, including floppy diskettes, hard disks, ZIP disks, CD-
ROM's, optical discs, backup tapes, printer buffers, smart cards, memory calculators, pagers,

personal digital assistants, such as "Palm Pilots" computers, as well as readouts or printouts from

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 7 of 13

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 11 of 14

any magnetic storage device, any handmade form, any mechanical form, and any photographic
form;

b. The trafficking of controlled substances generates large quantities of U. S.
currency which represent payment for quantities of narcotics, payment for the transportation and
storage of narcotics, or profits derived from the sale of narcotics. The processing and storage of
these large amounts of currency often requires the use of various items, such as money counters,
denomination bands, ledgers and adding machines. I further know that persons involved in the
trafficking of controlled substances frequently convert this U. S. Currency into other items of value
including, but not limited to, jewelry, automobiles, financial instruments and other items of value.
I know that these sums of U.S. currency, or other items of value, as well as the items necessary to
process and store this U.S. currency, are frequently stored and/or secreted in residences and other
properties under the dominion and control of those involved in the trafficking of narcotics;

C. Persons involved in the illegal distribution of controlled substances and the
laundering of the proceeds of these illegal activities, are frequently joined, aided, abetted, and
assisted by co-conspirators, associates, and subordinates in their illegal enterprises; and frequently
maintain names, addresses, phone numbers, and other information on these persons in address
books, electronic organizers, diaries, planners, notebooks, photographs, and other documents.
Further, persons involved in the illegal distribution of narcotics, and the associated laundering of
illicit proceeds, frequently maintain these books and records in places readily accessible to them,
and under their dominion and control;

d. Persons involved in the illegal distribution of controlled substances frequently use

telephones, digital display paging devices, and cellular telephones to conduct narcotics

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 8 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 12 of 14

transactions. These persons often attempt to obtain these communication devices through the use
of fraudulent or fictitious names, or through the use of nominee subscribers. I further know that
evidence of these transactions and the identities of co-conspirators and others involved in narcotics
trafficking can be obtained from telephone, pager, and cellular telephone bills and statements; as
well as from the telephones, cellular telephones, pagers, and associated caller identification devices
or answering machines. These bills and statements, as well as the communications devices, are
often stored and maintained in residences and other areas under the dominion and control of those
involved in narcotics trafficking;

e. Persons involved in the illegal distribution of controlled substances and the
| laundering of the proceeds of their illegal activities often attempt to conceal or disguise the source,
nature, and location of illegal proceeds by utilizing legitimate banking and other financial
institutions to conceal or disguise the nature of the proceeds of illegal activities. This is often
accomplished through the use of safe deposit boxes, financial accounts, and financial instruments
obtained in false or fictitious names, or through the use of nominee account and/or safe deposit
box holders; or by commingling illegal funds with legitimate funds and earnings in an effort to
legitimize the source of these illegal funds or disguise the existence of these illegal funds. I further
know that bank accounts, certificates of deposit, stocks, mutual funds, and safe deposit boxes often
contain monies, in whole or in part, which represent the proceeds of illegal activities. The
existence of these financial accounts, financial instruments, and safe deposit boxes generate
records produced by the banking and financial institutions. These records are often maintained in
areas which are readily accessible to, and under the dominion and control of those involved in

illegal activities;

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 9 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 13 of 14

f. Criminal organizations involved in the large-scale trafficking of controlled
substances frequently attempt to invest their illegal proceeds into legitimate businesses as a means
of laundering their drug profits. These organizations often attempt to acquire interest or control of
businesses which conducts a large portion of their business in the form of cash and which makes
the commingling of drug proceeds with legitimate income an easier task. The acquisition of these
legitimate business interests with drug proceeds often creates documentary evidence in the form
of bank records, corporation records, financial statements, loan agreements, partnership
agreements, and other documentary evidence which is frequently stored or maintained in areas
under the dominion and control of the heads of the criminal organization;

g. Persons involved in the illegal distribution of controlled substances, often have in
their possession or control, firearms, including but not limited to handguns, pistols, revolvers,

rifles, shotguns, machine guns and other weapons that are used to protect and secure their person.

G. SEARCH WARRANT APPLICATION

20. As outlined above, I know that individuals engaged in the trafficking of large quantities of
narcotics generally operate on a cash basis.

21. As outlined above, I know that individuals engaged in the trafficking of large quantities of
narcotics attain large sums of currency and attempt to conceal the illegal proceeds. Based on
information derived during the investigation there is probable cause to believe that upon search of
the Target Residence, agents will locate evidence including, but not limited to, narcotics- namely
cocaine, bulk currency, safe deposit records, safe deposit keys, bank records, books, notes, ledgers,

jewelry, vehicles and other assets or financial records related thereto.

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 10 of 13

 

 
Case 4:20-mj-00271 Document 1 Filed on 02/11/20 in TXSD Page 14 of 14

22. Based upon the foregoing, I respectfully submit that there is probable cause to believe that
the evidence described in Attachment B will be found in the Target Residence, which constitute
evidence of the commission of, or are designed or intended as a means of the violation of the
federal narcotics laws, including but not limited to the conspiracy to possess with intent to
distribute a controlled substance, in violation of Title 21, United States Code, Sections 846, and
the laundering of monetary instruments and relating to engaging in monetary transactions
involving property derived from specified unlawful activities, and conspiracy to do the same, in
violation of Title 18, United States Code, Section 1956.

23. For the reasons set forth above, I respectfully request that the Court issue a search warrant
for the Target Residence for the items set forth in Attachment B.

Jeffery-Schittinger, DEA Task Force Officer
Drug Enforcement Administration

jin
SUBSCRIBED AND SWORN BEFORE ME THIS [ / DAY OF February, 2020.

Cob

Andrew M. Edison
UNITED STATES MAGISTRATE JUDGE

 

SW Affidavit for 4029 Jewel Street, Houston, TX 77026 Page 11 of 13

 

 
